 In the Matter of THOMAS W. DANT, ROBERT E.DANT(INDIVIDUALLYAND AS GUARDIAN FOR DIANA KERR AND DAPHNE KERR),JOHN R.DANT,ELEANOR C.DANT,MARY B.DANT, R. J. DARLING, E. S.GOODELL,MRS. MARY GOODELL,GLEN W. CHENEY, AND DOROTHY D.MCNARY,CO-PARTNERSD/B/A DANT &RUSSELL, LTD.andINTER-NATIONAL WOODWORKERS OF AMERICA,LOCAL 6-7Case No. 36-CA-100.-Decided November 29, 1950DECISION AND ORDEROn August 28, 1950, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the Respondents filed ex-ceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings.made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and supporting brief, and the entire rec-ord in the case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner.We agree with the Trial Examiner's- finding that the Respondentsdischarged employees Max Gassner and Henry J. Christophersonbecause of their prominent role in the presentation and prosecution' ofcollective employee grievances against the Respondents.As we haveheretofore held, the type of activities engaged in by Gassner andChristopherson in the plant are clearly protected under the Act anda discharge for engaging in such activities not only violates Section8 (a) (1), but also discourages membership in a labor organization in1Pursuantto the provisionsof Section 3 (b) of the Act,the National Labor RelationsBoard hasdelegatedits powers in connectionwith thisproceeding to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].2The TrialExaminer erroneouslystated thatbefore leaving the plant on his vacation,Max Gassner requested Foreman Parker to replace his crew partner.The record shows,however, and we find, that Max Gassner addressed such request to Plant Manager Clarkrather than to Foreman Parker.92 NLRB No. 67.307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolation of Section 8 (a) (3).3Moreover, whether the discharges ofGassner and Christopherson be regarded as violative of Section 8(a) (1) or Section 8 (a) (3) of the Act, we find it necessary to orderthem reinstated with back pay, as hereinafter provided, in order toeffectuate the policies of the Act.'ORDERUpon the entire record iii the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Thomas W.Dant, Robert E. Dant (individually and as guardian for Diana Kerrand Daphne Kerr), John R. Dant, Eleanor C. Dant, Mary B. Dant,R. J. Darling, E. S. Goodell, Mrs. Mary Goodell, Glen W. Cheney,and Dorothy D. McNary, co-partners d/b/a Dant & Russell, Ltd.,Redmond, Oregon, individually and as copartners, and their agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Woodworkers ofAmerica, Local 6-7, or in any other labor organization of their em-ployees, by discharging or refusing to reinstate any of their employees,or by discriminating in any other manner in regard to their hire or-tenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their rights to self-organization, to.form labor organizations, to join or assist International Woodworkers.ofAmerica, Local 6-7, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the. purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allof such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Max Gassner and Henry J. Christopherson immediate.and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other .,rights and,privileges ;3Kallaher andMee, Inc..NLRB 410;The SandyHill Iron &BrassWorks,55 NLRB 1,enf'd 145 F.2d 631(C. A. 2).See cases cited in footnote 3,supra. DANT & RUSSELL, LTD.'309,(b)Make whole Max Gassner and Henry J. Christopherson in themanner set forth in the section of the Intermediate Report entitled"The remedy" for any loss of pay they may have suffered by reasonof the Respondents' discrimination against them ;(c)Upon request; make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay due and the rightof reinstatement under the terms of this Order;(d)Post at their operations at Redmond, Oregon, copies of thenotice attached hereto, and marked Appendix A 5 Copies of saidnotice, to be furnished by the Regional Director for the NineteenthRegion, after being signed by a representative of the Respondents,shall be posted by,the Respondents immediately upon receipt thereof,and maintained by them for sixty (60) consecutive days in conspicu-ous places, including all places where notices to employees are custo-marily posted.Reasonable steps shall be taken by the Respondents toinsure that said notices are not altered, defaced, or covered by anyother material;(e)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order What stepsthe Respondents have taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL WOOD-WORKERS or AMERICA LOCAL 6-7, or any other labor organizationof our employees, by discharging any of our employees, or in anyother manner discriminating as to their hire and tenure of em-ployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist INTERNA.TIONAL WOODWORKERS OF AMERICA, LOCAL 6-7, or any other labororganization, to bargain collectively through representatives of5 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice before the words"A Decision and Order"the words,"A Decree of the United States Court of Appeals Enforcing." 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to Max Gassner and Henry J. Christopherson im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed; and we will make themwhole for loss of pay suffered as the result of the discriminationagainst them.All our employees are free to become or remain members of theabove-named union or any other labor organization.DANT & RUSSELL, LrD.,Employer.By ---------------------------Dated --------------------(Representative)(Title)This notice must -remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDER-Robert E. Tillman, Esq.,for the General Counsel.J. P. Stirling, Esq.,of Portland, Oreg., for the Respondents.William A. Babcock, Esq.,of Portland, Oreg., for the Union.STATEMENTOF THE CASEUpon a charge filed on August 3, 1949, by International Woodworkers of Amer-ica, Local 6-7 (herein called the Union), the General Counsel for the NationalLabor Relations Board, by the Regional Director for the Nineteenth Region(Seattle,Washington), issued a complaint on March 28, 1950, alleging that theRespondents, by discriminatorily discharging and thereafter refusing to rein-state two of their employees, have engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (3) and Section 2 (6)and (7) of the Labor Management Relations Act, 1947, 61 Stat. 136, herein calledthe Act.Copies of the charge and the complaint were duly served upon theRespondents.The Respondents filed an answer denying the commission of theunfair labor practices alleged in the complaint; they also interposed affirmativedefenses to the complaint.Pursuantto notice,a hearingwas heldin Bend,Oregon,fromJune 2 throughJune 7, 1950, before the undersigned Trial Examiner.All parties were repre-sented by counsel and participated in the hearing with full opportunity to beheard, to examine and cross-examine witnesses,and to introduceevidence bear-ing on the issues. DANT & RUSSELL, LTD.311At the hearing the Respondents were permitted to amend their answer.The Respondents also moved to dismiss the complaint, upon which ruling wasreserved ; the motion is now disposed of in accordance with the findings andconclusions set forth below.A motion to conform the pleadings to the proofwas granted.All parties presented oral argument before the Trial Examiner and wereafforded an opportunity to file briefs and proposed findings of, fact and conclu-sions of law. The Respondents filed a brief.Upon the entire record in the case, and from his observation of the demeanorof witnesses, the Trial Examiner makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondents are a c-)partnership engaged in the operation of a planingmill and molding plant at Redmond, Oregon. The Respondents annually makeout-ol-State shipments and purchases exceeding a value of $100,000 and $10,000,respectively.I find that t':e Respondents are engaged in commerce within the meaning ofthe Act.II.THEORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2 (5) of theAct.III.THE UNFAIR LABOR PRACTICESA. The pleadings and preliminary motionsThe complaint alleges that the Respondents discriminatorily discharged MaxGassner and Henry J. Christopherson on July 18,1949, because of their member-ship in and activities on behalf of the Union.The Respondents admitted thedischarges,but stated in their answer that they were made"for good andsufficient causes, some of which are insubordination,failure to perform a fullday's work,loafing on the job, leaving their jobs without permission or author-ity, stalling,slowing down,gross inefficiency,leaving lumber in solid loadswhich they had been directed to pile, therefore causing staining of the lumberand considerable loss in the value thereof, impeding production, gross negli-gence anda toga andwillful disregard of their responsibilities as employeesof the Respondents."The Respondents preliminarily moved to dismiss the complaint on the ground,in effect, thatthe Board has no jurisdiction to entertain the present action. Insupport thereof,the Respondents rely on the following article of a contractwhich was operative between the Union and the Respondents at the time of thedischarges:ARTICLE VII-SUSPENSION OR DISCHARGE ,In the event that any employee shall be suspended or discharged, if suchemployee believes that he has been unjustly dealt with and requests theUnion to represent him, the matter shall be taken up by the Union standingcommittee with the management committee. If it be determined that theemployee has been unjustly suspended or discharged, or that the actiontaken was not merited in all of its terms, the Company agrees to reinstateor reemploy such employee under such circumstances as may be agreed 312DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDupon.Any suspension or discharge not called to the attention of the Com-pany by the Union within seven days from the date thereof shall be con-sidered as waived, and thereafter shall not be made the basis of a com-plaint or grievance.There shall be no discrimination against any of the employees because ofany lawful activity on behalf of the Union.Another supplemental provision of the contract, Article VI, reads in part:A grievance committee and a Commissioner of the U. S. ConciliationService shall meet within five days of the presentation of Tiny grievanceand there shall be no strike or lockout pending a meeting of this committee ;the grievance committee being the same as set up in the contract exceptthat the representative of the Conciliation Service shall sit in as Chairman.The Respondents assert as a first proposition, that the foregoing grievanceprocedure applies to the discharges here in dispute; that the procedure wasfollowed, with the result that the employees were not reinstated; and, therefore,that the dischargees are bereft of further relief in the matter.The Respondentsassert as a second proposition, that the discharges, if discriminatory, involve abreach of the second paragraph of Article VII set forth, above, and thereforeare in any event solely a matter for judicial determination and not within theBoard's competence.The record shows that the Union promptly took up the discharges as a griev-ance with the Respondents and that a commissioner of the United States Con-ciliation Service attended a second such meeting between the parties.At thesemeetings, the Union sought reinstatement for both employees ; the Respondents,on the other hand, refused reinstatement.The commissioner made no recom-mendation to the parties regarding the merits of the dispute.Both partieswere adamant and neither employee was taken back. The Union announced,upon the inconclusive result of these meetings, that it would file the unfairlabor practice charges in the present case.It is apparent merely from reading the foregoing grievance provisions thatthe contract does not provide a method for the conclusive disposition ofgrievances where, as in the present situation, neither party budges from- itsoriginalposition.The contract merely provides only for discussion ofgrievances but not for their resolution ; such discussion was had. In effect,therefore, the contract makes no provision for reinstating the employees unlessthe Respondents are willing to reinstate them.Under these circumstances, theRespondents' contention is tantamount to a claim of the right to decide, asthey will, their own unfair labor practices.This hardly is an appealing situa-tion for the Board to relinquish its statutory authority of preventing unfairlabor practices, a power which "shall not be affected by any other means ofadjustment or prevention that has been or may be established by agreement,law, or otherwise" (Section 10 (a) of the Act).And, without consideringwhether the Union or the discharged employees also may obtain additional reliefin other forums for alleged breach of contract, the Respondents' second argu-ment for divesting the Board of jurisdiction in the present unfair labor practiceaction is similarly groundless.N. L. R. B. v. Walt Disney Prodtwctions,146 F. 2d44 (C. A. 9), cert. denied 324 U. S. 877;Al.'L. R. B. v. Netcark Morning LedgerCo., 120 F. 2d 262, at 266 (on rehearing) (C. A. 3), cert. denied 314 U. S. 693.The Respondents' motion to dismiss the complaint is denied.Accordingly, Ishall now consider the case on its merits. DANT & RUSSELL, LTD.B. Description of piling operations313As Christopher.on and Gassner worked as"pilers" until their discharge onJuly .1S, 1949,itmay be well to understand what a lumber piler does in theRespondents'operations.After timber is felled, the logs are cut into lumber at a sawmill.This cutlumber is rough and green and of various lengths, widths, and thicknesses; italso is of three general quality grades-select, shop,and common,which is thedescending order of their comparative value.From the sawmill the lumber istrucked to Redmond,Oregon,where it is dumped in the Respondents'yards.Staining:A physical action,in the nature of a fungus growth,occurs in greenlumber when it remains in the solid masses as received from the sawmill. Thisaction resultsinstaining,manifested by a bluish color,which depreciates themarket value of the lumber.Staining may be prevented by drying the lumberin a kiln,or by seasoning it in the open air (called yard or air drying).Thelumber must be properly stacked during this seasoning or drying period'so thatthe heat or air may get at the surfaces of the lumber.This stacking operationis called piling and it is here that the pilers enter the functional picture.Square aii(l Unit Piling:The Respondents generally used two methods ofpiling green lumber(luring the period under discussion, namely, square pilingand unit piling;however,in or about August 1948,they changedfrom the squaremethod to unit piling.The piles in both methods are constructed in the. yardby a teamof twopilers.Insquare pilingthe crew builds a pile 16 feet long,16 feet wide, and S feet high.(The crew may square pile either by hand,calledbar piling,or by machine.)The pile is supported at the base by cross piecescalled pile bottoms.A layer(called course)of lumber comprising a number ofpieceshavinga total width of 16 feet with a small space between each pieceisplaced onthe pilebottoms at right angles to the bottoms.Three or four(depending on the grade of lumber) so-calledstickersor pieces of wood arethen placed on top of the course running in the same direction as the bottomsand at right angles to the course.The stickers are set at regularly spaceddistances from each other to support the succeeding courses which are piled inthe manner described.In building these piles, one man works on top of thepile and the other works on the ground ; they alternate these positions whilepiling.Thus the lumber is piled with stickers separating each course.To permiteven greater air circulation,in square piling the pilers were also required toleave a space in the middle of the pile, called a chimney.This chimney takesthe form of an inverted letter V,leavinga space of 14 inches at the widestpoint at the bottom of the pile and a space of 6 inches at the top of the pile.The effect of this chimney is to divide the pile into two halves,each 16 feetlong.If the chimney is not properlymade,staining may result for lack offull air circulation.In the so-calledunitmethod of green piling, two pilers working as a teamconstruct a pile 4 feet wide and 16 feet long. The same general procedure isfollowed with respect to the use of stickers as described above, except.that inunit piling five stickers are used between each course.The stickers in unitpiling are narrow strips of wood about 4 feet long.Properly placed,stickersare directly above one another so that upon a frontal view of the long side ofthe unit pile,the ends of the stickers make a vertical line, broken only by thealternate courses of lumber.The proper placement of stickers is important toprevent sagging or bowing of the lumber. To prevent staining,the stickers must929979-51-vol. 92-22 314 , DECISIONSOF NATIONALLABOR RELATIONS BOARDbe dry, not green like the lumber being piled.In constructing these unit piles,a crew member is on each long end of the pile..One of these men is called the"leader."The leader places two stickers on the course already laid andbreaks .the lumber while the other crewman is placing the three other stickers. Inbreaking the lumber,the leader loosens a piece of lumber from the load of greenlumber for piling atop the stickers.The lead man is required to work morespeedily than his partner because of the additional work entailed in the breakingoperation.(Gassner was the leader of his crew.)After theunitpiles are constructed,a lift truck operator removes the pilesand stacks several of them on top of one another.The lumber remains in thisfashion until it is dry.When dry, the lumber is removed to the Respondents'planingmillfor planing and finishing.preparatory to shipment.The squarepiles(16' x 16' x 8'),when dry also must be taken to the planing mill forsimilar processing.This removal of lumber in the square piles entails anotheroperation known as dry loading.Dry loadingisdone by a crew of two men. It involves tearing down andreloading the now dry lumber in the square piles. The crew member on top ofthe square pile causes the lumber,piece by piece,to be lowered to his partneron the ground below.The man on the ground loads this dry lumber on blocks,this time,however, without stickers between courses.After thelumber is dryloaded in this manner,it is transported to the planing mill by another employeeoperating a carrier,which is a motor vehicle especially designed for this purpose:C. Other employment attributes of green piling and dry loadingGassner and Christopherson werecontract pilers,that is, their job was tobuild the square and unit piles of green lumber on a piecework basis. Em-ployees doing this work are also called green pilers.Dry loading (the tearingdown and reloading of square piles which have dried and are ready for planing)is generally performed as it was at the Respondents' operations on a day-laborbasis for which an hourly rate is paid. (At other mills, dry loading is sometimesdone on a piecework basis, as well.)The last work performed by Christopherson and Gassner, before their dis-charge, was dry loading on a day-labor basis.This dry loading is not one ofthe required duties of contract pilers ; however, as an established industry-widecustom and practice, such work is generally made available to contract pilerswhen there is no green piling to be done.The reason for this, the record shows,is that the industry has considered it desirable to keep skilled green pilers ona company's payroll by giving them dry-loading work when green piling is slack.The dry loading under such circumstances is considered as merely temporarywork of the contract piler.The record also establishes, as an industry practice,that employees dry loading on a day-labor basis do not, and are not expected to,work as hard as employees similarly engaged on a contract or piecework basis.D. Management personnelSince 1944, when the Respondents were rebuilding their plant which had beendestroyed by fire, there has been a succession of managers in charge of plantoperations.Victor Anderson was plant manager from 1945 until about May 1,1948.Anderson was succeeded by V. V. Redman who occupied the positionuntil early July 1948.Robert Dant, one of the Respondents and the managingpartner of the enterprise, then took over the job until about August 1948, wheniiewas succeeded by Percy Cook. Victor Clark, in turn, succeeded Cook early DANT & RUSSELL, LTD.315in December 1948, and has been plant manager ever since. The Respondents'late attorney, Meinke, also participated in personnel matters at the plant duringa strike in November and December 1948 and for a short period afterwards.Dant, the managing partner, was not actively engaged in managing plantoperations from 1945 to May 1947.During this period, according to his testi-mony, Dant may have visited the plant fewer than six times yearly, for shortperiods at a time.These visits became more frequent later on, every 2 or 3weeks, Dant testified, because of new construction work in the plant.Not untilJuly 1948, as stated above, did he personally take over active management ofplant operations, and then only for the short period indicated above.Pilers work in the yard as do other categories of employees. The yard fore-man from April 1948 until April 1949 was Pete Trautman. Floyd Parker, thepresent foreman, succeeded Trautman ; he was foreman when Gassner andChristopherson were discharged.Edward F. Endikott, the office manager, testi-fied that he also assisted Dant in supervising yard operations during thelatter's short tenure as plant manager.E. Labor relations: role of Gassner and ChristophersonGassner was hired in December 1944 while the plant was still in process ofreconstruction following the fire mentioned above.Early in 1945, Gassner solic-ited employees to join the Union, the employees being unorganized at the time.By June 1945 a majority of the employees had designated the Union as theirbargaining representative, and that same month the Respondents recognizedand entered into a collective bargaining contract with the Union for all theRespondents' employees, including pilers.The parties have been in contractualrelationship since that time.Gassner was a member of the Union Standing Committee from June 1945until June 1948, when he chose not to run again for that elective office. ThisStanding Committee represents the Union in its dealings with the RespondentsIn regard to grievances and contract negotiations.Christopherson was hiredinMay 1947; he became a committeeman the following month, holding the posi-tion until June or July 1948 when he declined further nomination, and againfrom Spring 1949 until his discharge.Parker also had been a member of theStanding Committee before becoming yard foreman.The period immediately preceding the discharges was not one of harmoniouslabor relationships at the plant.According to Dant, 1948 was.a year of constantcrisis during which the Respondents were ever faced with threats of strike.Most of the complaints came from the pilers. It would serve no purpose todiscuss each of the complaints or the disposition made of them, except to mentionthat on various occasions the men complained, among other things, that stickerswere unavailable; thereby slowing down work and reducing the pilers' pay ; thatlumber was not properly sorted, thereby reducing production and wages ac-cordingly; that management failed to decide where lumber was to be piled,thereby causing the pilers to stand idly by and to suffer consequent loss in earn-ings ; that the pilers were required to handle lumber twice, but received com-pensation for only one handling; that the Respondents reduced wages withoutfirst notifying the Union; etc.On one of these occasions in the fall of 1948, allthe pilers walked off the job when management failed to decide where lumbershould be piled.There was a general employee strike from November 1 untilDecember 8, 1948, in connection with a contract matter. It was Gassner whoproposed this strike action at a union meeting in. Parker's pr°sence. 316DECISIONSOF . NATIONALLABOR RELATIONS BOARDNot all the disputes or complaints were taken up as formal grievances bythe Union Standing Committee; on some occasions the pilers themselves com-plained directly to management.The record establishes, however, that, what-ever the manner by which the men expressed their complaint, whether throughformal committee action or by other collective action, Gassner and Christopher-son were in the forefront as spokesmen for the employees in these dealingswith the Respondents and were so regarded by the Respondents.This promin nt role of Gassner and Christopherson in their presentation of,and other participation in, collective employee complaints and activities visitedupon these two employees the animosity of the Respondents. On various oc-casions of such complaints, the succession of management representatives, afterAnderson had left, expressed a desire to get rid of both men. For example,Manager Redman stated in July 1948 that we would he better off . . . if wegot rid of you."Manager Cook stated, on the occasion of the afore-mentionedwalkout by the pilers, that the Company would be better off without Gassneror Christopherson ; Cook singled out Christopherson and Gassner from all em-ployees who walked out, stating, in effect, that lie would fire both of them ifsuch incident recurred.'While negotiating the strike settlement in Decem-ber 1948, Attorney Meinke said that Dant didn't want -to take back Some of thepilers.In spring 1949, during Clark's managership, Foreman Parker statedon the occasion of a complaint that two pilers-referring to Gassner andChristopherson-were going to be without jobs.And a day or two before dis-charging Gassner and Christopherson, Parker told some of the employees thatDant would give Parker $25 to get rid of both men and would bet $50 that he,Parker, couldn't get rid of them. (I do not credit Parker's different versionof this matter. I consider his testimony on disputed matters to be unreliable.)F. The dischargesThree regular contract pilers, including Christopherson and Gassner, wenton vacation on July 1, 1949. They chose that time for vacation because nogreen lumber was coming in.When leaving that day, Gassner repeated arequest to Foreman Parker for a man to replace his crew partner, Slim Erickson,who had been injured several weeks before. Since the injury,. members of aspare piling crew rotated with Gassner, the result being that all regular contractpilers suffered a loss in earnings because of their established practice of poolingtheir earnings. In any event, when Gassner told Parker on July 1 that hewanted a regular partner upon his return from -vacation, Parker stated, "Iwouldn't be too sure about that."Christopherson returned to the mill on July 12, 1949, to find the shortage ofgreen lumber still continuing.He inquired of Parker whether any other typeof work-was available, to which Parker replied that there was some dry loadingto be done. Christopherson then called Gassner, who was still on vacation, towork with him, and they reported for work the following morning, July 13.On July 13, 14, and 15, Gassner and Christopherson dry loaded for a totalperiod of 201,4 hours, and worked at green piling for the remaining 33/4 hours.July 15 was a Friday.When the men reported for work the following Mon-day, Parker advised them that they were fired for loafing on the job on July 13,.14, and 15.Parker testified, in effect, that both men had loafed on the 3 daysin question and that on July 14 he decided to discharge them for that reason;that he discussed the matter with Manager Clark on July 15 because of un-certainty as to his power of discharge ; and that Clark concurred in his recom- DANT & RUSSELL, LTD.317mendation and instructed Parker to discharge the men. Although Parkerstated at one point that he did not overlook this alleged loafing of Gassner andChristopherson because of previous unsatisfactory work, he testified that whenhe decided to discharge the men, he did not have these alleged previous defi-ciencies in mind ; that in his discussion with Clark, he mentioned only the afore-mentioned loafing as the reason for the discharges; that the discharges weremade solely because of loafing on the 3 days ; and that such loafing was the onlyreason he (Parker) gave the men on July 18, when he discharged them. Parker,moreover, made a statement to similar effect on August 16, 1949.Clark testified that Gassner and Christopherson were discharged "only becauseof what took place on those [31 days," and the record further shows that thiswas the sole reason alleged by the Respondents at the afore-mentioned grievancemeetings on the discharges.G. Other reasons alleged by the Respondents for discharges.Despite the testimony of Clark and Parker as to their alleged reason for dis-charging_Gassner and Christopherson and notwithstanding the Respondents'stated position on the matter at the grievance meetings, the Respondents' answerofMay 1950 avers, and at the hearing they attempted to show, that the dis-charges were also made for reasons relating to the work performance of bothemployees during the period before July 1, including, among other things, thatthey used green stickers instead of dry stickers, that they improperly placedstickers while piling, that they constructed irregular chimneys, that they arrivedlate at work and left their work before regular quitting time while there wasgreen lumber still to be piled, that they refused to pile lumber of narrow widths,etc.-all of which, according to the Respondents, constituted insubordinationand caused lumber to be stained, with financial loss to the Respondents.There would appear to be no question at all in this posture of the case, on thebasis of the Respondents' own testimony, that these other proffered reasons werenot considerations upon which the discharges were made, and that they are,therefore, irrelevant to the issue.However, I shall summarize the evidencerelating to them, before considering more fully the events of July 13, 14, and 15.During 1948 there were approximately six pilers, working as already indicated,in teams of two. The composition of these crews was fairly permanent ; thus,Gassner's regular partner was Erickson from 1944 until June 1949, and MikeGassner (not to be confused with Max Gassner, the alleged discriminatee) wasChristopherson's regular, partner from October 1948 until the latter's dischargein July 1949.Until the 3 days under consideration, Gassner and Christophersonhad worked together as a team only during emergencies, for a total period ofapproximately 3 days, not more than a day each time.The record shows that the Respondents themselves had complained, but onlygenerally as to all pilers and not as to Christopherson and Gassner in particular,concerning faulty piling,. including the use of green stickers, the improper align-ment of stickers, and irregular construction of chimneys. The record establishes,however, that because men worked together as teams, it was fairly difficult, ifnot impossible, to determine whether one or both members of a team were atfault in a particular. operation, and if only one, to identify which employee; itappears, moreover, that the stickers may also be displaced, in the case of unitpiling, by the manner in which the piles were transported and stacked by thelift truck operators.Although the Respondents' proof covered the entire periodsof employment of. both Gassner and Christopherson, the Respondents were able 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDto show as to either of them only that the entire team of Erickson (who is stillin the Respondents' employ) and Gassner had specifically been criticized onoccasion in regard to their piling.Parker testified that there had been no evi-dence of staining during the period of his foremanship, at least until the dis-charges here in question ; and as to the use of green stickers, the record containsno instance where either Gassner or Christopherson were personally criticizedin this respect.The record establishes, in regard to the matter of late arrivalsand early departures, that Christopherson and Gassner arrived at the same timeas Mike Gassner (who is still in the Respondents' employ) and that all pilers,as contract workers, customarily left work before the day workers in accordancewith the industry practice to this effect ; and while Trautman testified that allpilers left early on occasions when green piling still remained, Parker testifiedthat on no occasion during his foremanship did the pilers leave early without'permission with uncompleted work behind ; in any event, Christopherson andGassner quit work when the other pilers did and had never been criticized onthis score.Dant testified that on one occasion in or about June 1948, Gassnerand his partner quit work early ; however, Dant further testified that Gassnerallegedly didso because of a sore arm.Concerning the Respondents' claim that both men piled wider lumber ratherthan narrower lumber, the record shows as follows : Because of the piece-work method of paying contract pilers, pilers were able to make more moneypiling greater widths of lumber and, in the industry generally, pilers accordinglypile wider lumber when it is available.This had been the practice of all theRespondents' green pilers:Moreover, the record contains no instance whereeither Christopherson or Gassner had refused to handle lumber which they hadbeen ordered to pile.The record further shows that both Gassner and Christopherson were com-petent and industrious workmen, at the very least, and Parker admitted thatduring the entire period of his foremanshiphe had no occasion to criticize thespecific work performance of Christopherson or Gassner in any respect.H. .July 13, 14, and 15Parker testified that on these 3 days, Christophersonand Gassnerreportedfor work on time, but that they- were late in actually beginning to'work ; thatfrequently and for protracted periods during these days, they wasted time in theircar; that they didn't exert themselves while they were working; that severalemployees, all unidentified except a truck drivernamedConger, told him onthe morning of July 13 that other employees would be discharged if they loafedthe way Christopherson and Gassner were doing (Conger credibly denied makingthis statement) ; that at the time of the discharges he believed both men had dryloaded about 53,000 feet of lumber during the 201/4 hour period, although helater learned the amount to be 48,000 feet ; and that this amount-presumablythe 53,000-foot figure, for it was on the basis of this amount that he allegedlymade or recommended the discharge-was unreasonably small output for theperiod in question.Parker admitted that not once during this entire 3-dayperiod did he criticize the men concerning their work, orotherwise advisethem that he was dissatisfied with the manner of their performance.The General Counsel, on the other hand, adduced testimony to the effect thatGassner and Christopherson began to work shortly after reporting ; that theydry loaded approximately 50,000 feet during the period in question, and thatthiswas the figure agreedupon by all parties at the grievancemeetings mentioned DANT & RUSSELL, LTD.319above ; that they were slowed down somewhat because of the 100 degree tem-perature those days; that they took their regular morning and afternoon restperiods ; that they carried their own drinking water with them and, occasionallyduring the day, obtained such water at their car where with the Respondents'permission the water was kept ; and that their output on these days also wasreduced because the lumber they were handling contained miscuts and wood ofrandom sizes, and because the lumber had been standing for a long time andcontained much dust and was therefore particularly difficult to handle in view ofthe hot weather at the time. The General Counsel conceded that the men didnot work as hard as they might have on contract basis, but he contended thatthe amount of their production was wholly reasonable, considering all the fore-going circumstances including the fact that the men were contract pilers workingat day-labor rates.The record shows that the lumber handled by the men on the 3 days in questionwas of various lengths, widths, and thicknesses ; that some of it was not edged,that is, the bark had not been removed; and that it contained miscuts as well,which is wood of one thickness at one end and another thickness at the other.This random sized and wedged lumber is much slower in loading than regularlycut wood of similar size.The Respondents did not deny the testimony con-cerning the high temperature on the 3 days, and the record. also shows thatthe lumber had, in fact, been standing and accumulating dust in the yard sinceithad been piled the year before. On the basis of the entire record, I findthat the men dry loaded approximately 50,000 feet during the 3-day period.(This also is the figure given by Parker in a statement he made in August 1949.)And as they spent 201/4 hours in dry loading and 3a/4 hours in green piling duringthis period, I find that the average amount of lumber dry loaded by the men onan 8-hour daily basis exclusively devoted to dry loading was approximately19,750 feet.On the basis of 53,000 feet, the amount Parker believed they hadloaded when he discharged the men, the average daily output would be ap-proximately 20,930 feet ; and on the basis of Parker's alleged actual amount of48,000 feet, the average daily amount would be approximately 18,960 feet.Thesmall differences between these various amounts are not, in any event, dis-positive of this case in my opinion.The record contains a wide range of estiiirates of what is a reasonable amountof dry loading to be done by a crew of men working on a day-labor basis. (Itis recalled in this connection, that day laborers do not and are not expected towork as hard as employees engaged in dry loading on a contract or pieceworkbasis.)These estimates range from 30,000 feet to 11,200 feet ; however, thesefigureswere not based on lumber containing miscuts, the presence of whichwould materially lessen the output, as the record shows. In fact, one witnesstestified that, for this reason, men are paid a double wage scale when dry loadingmiscuts on a contract basis at another mill in the vicinity of the Respondents'operations.The record further shows that the Respondents had no prescribedstandard as to the amount of lumber a dry loader on a day-labor basis wasexpected to handle.Upon all the foregoing and upon the entire record, I con-elude that Christopherson and Gassner dry loaded a reasonable amount oflumber on.the 3 days in question.Tim Sullivan, president of the Klamath Basin District Council, IWA, CIO,testified that his union jurisdiction includes nine local unions and covers thegeographical area from McCloud, California, to Heppner, Oregon, and that hehas occupied this office since 1941, except during a period of wartime military 320DECISIONSOF. NATIONALLABOR RELATIONS BOARDservice.He stated that all grievances arising out of discharge cases under hisjurisdiction come to his attention and that during his entire term of office nocontract piler has ever been discharged because of the manner of performingtemporary dry-loading, work.Sullivan also testified that the practice of theindustry is not to discharge an employee without first warning the employeeand his union, neither of which was done in this case.ConclusionsUpon the basis of the entire record in this case, I believe that the Respondentsdid not discharge Gassner and Chistopherson for loafing on the job on July.13, 14, 15.These employees, proficient at a job which the industry itself con-sidered deserving of particular consideration, had performed their work com-petently and industriously for respective periods of 41A and 2 years withoutreceiving any warning concerning the performance of their job. In the mean-time, they had been active in union affairs ; together they were principalspokesmen in representing the employees, particularly the pilers, in concertedactivities respectingwages and other general conditions of employment.Christopherson and Gassner incurred the Respondents' displeasure by such rep-resentation and, at various times in 194S and 1949, the Respondents indicateda desire to get rid of them, the last such indication only a few days beforethe discharge.There is no question that the Act protects the right of employees to actconcertedly in presenting complaints and grievances regarding their terms andconditions of employment. It also is true that recognizing and bargaining withthe statutory representative does not relieve an employer from his other obli-gations under the Act and give himcarte blancheto rid himself of the spokesmenin such matters.Returning to the factual summary, however, we find Christopherson andGassner temporarily engaged in dry loading.They perform this work for 3days,without receiving any criticism or word of caution that managementconsiders their performance to be unsatisfactory.Their output is reasonablefor these 3 days, particularly in view of the kind of lumber they were handling,the high temperature, the fact that they were then engaged in day labor, andalso the special industry considerations applicable to green pilers engaged intemporary dry loading on a day-labor basis. In addition to the departure fromthe established labor relations practice in the industry which the dischargesinvolved, as indicated above, there is further to be considered the matter ofshifting reasons for the discharges.Despite the testimony of Clark and Parker,and Parker's August 1949 statement, as- to the cause of the discharges ; despitethe position of the Respondents at the grievance meetings; despite the reasonassigned Christopherson and Gassner at the time of the discharges-despite allthis, the Respondents now contend that earlier conduct of both men entered intothe decision to discharge them and that the events of July 13, 14, and 15 weremerely the final straw.Under the circumstances, this assertion of such newlydiscovered reasons fortifies the conclusion that the Respondents are attemptingto conceal their actual motivation; and the Respondents' already untenableposition becomes weaker still when it appears that this additional broadsidecriticism of both men is itself without substantial record support.However,even if the record supported the criticism of the past performance of Gassner.and Christopherson, such evidence would be irrelevant to the case, as the testi-mony of Clark and Parker demonstrates. DANT & RUSSELL, LTD.321I conclude upon a preponderance of the evidence that the Respondents didnot discharge Christopherson and Gassner because of their performance onJuly 13, 14, and 15; I find, rather, that the Respondents discharged these em-ployees because of their preeminent advocacy of matters relating to the Unionand in connection with other concerted activities of employees which the Actprotects.The Respondents thereby discriminated in regard to their hire andtenure of employment, discouraging membership in the Union, and by suchconduct, the Respondents also interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 of the Act. Thisconduct violates Section 8 (a) (3) and 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above,occurring inconnection with the operations described in Section I, above,have a close, inti-mate,and substantial relation to trade, 'traffic,and commerce among the severalStates,and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYIn order to effectuate the policies of the Act, I shall recommend that theRespondents cease and desist from the unfair labor practices in which they haveengaged. I also shall recommend that the Respondents offer reinstatement toGassner and Christopherson and make each of them whole for any loss of paythey may have suffered by reason of the Respondents' discrimination against them,by payment to each of them of a sum of money equal to the amount he wouldnormally have earned as wages from the date of his discharge (July 18, 1949)to the (late of a proper offer of reinstatement, less his net interim earnings. Thehack pay shall be computed on a quarterly basis in the manner established by theBoard, and the Respondents shall make such records available in this connec-tion as is hereinafter provided.F.W. Woolworth Company,90 NLRB 289.In view of the nature of the unfair labor practices committed, I shall alsorecommend, in order to make effective the interdependent guarantees of Section7 of the Act, that the Respondents cease and desist from in any other mannerinfringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. International Woodworkers of America, Local 6-7, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.The Respondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[RecommendedOrder omittedfrom publication in thisvolume.]